DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 

	Response to Amendment
1. This office action is in response to communications filed 10/01/2021 Claims 1 and 8 are amended. Claims 2-7, 9-15 are original. 

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the amendments to independent claim 1 and 8 have been addressed in the office action below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2011/0032489, Kimoto et al. (hereinafter Kimoto) in view of U.S. Patent 8550635, Kotani.

2. 	Regarding Claim 1 Kimoto discloses A projector (Fig. 1: P; Fig. 3: projector unit 3, [0069]), comprising: 
 	a casing (Fig. 2: 2; [0069], this device 1 includes casing 2);
(Fig. 3, 4A, 4B, 5; [0104], this device 1 is characterized by controlling and driving of this device 1 on the basis of the information relating to humidity changes in the inside and the outside of casing 2);
 	an image assembly (Fig 5: projector unit 3), coupled to and controlled by the control system (See fig. 5: arrows and wires connected to projector 3), wherein the image assembly is at least partially disposed in the casing (Fig. 3; [0069], image display unit provided inside of casing 2, together with window 4, mirror 5, and transmission type screen 6, and the image information issued from projector 3 is projected on screen 6 by way of window 4 and mirror 5, so that the image can be displayed on a wide screen); and
 	at least one electric thermal heater (Fig. 3; [0103], heater 21 (not shown)), coupled to and controlled by the control system (Fig. 3), wherein the at least one electric thermal heater is disposed in the casing (see fig. 3: heater 21 inside casing 2) and configured to transform electrical power into heat (see Fig. 12: AC plug used to turn on the power source circuit 1203 to operate heater. Examiner notes the electrical power from the AC plug transforms the power to heat through the heater 21, [0103]),
 	wherein control system is configured to control the at least one electric thermal heater to activate the at least one electric thermal heater and to automatically activate the at least one electric thermal heater ([Fig 12: 1203 Heater drive circuit, [0103], when relay switch 1201 receives dew condensation information from dew condensation sensor 13, the power source of projector drive circuit unit 1202 is turned off, and the power source circuit of heater drive circuit unit 1203 is turned on to operate heater 21 (not shown), and first heat insulating part 11 in which dew condensation is detected is heated, and dew condensation can be resolved. Or if dew condensation sensor 14 detects dew condensation at the outer side of screen 6 due to low temperature of the ambient air contacting with the outer side of screen 6, the power source of projector drive circuit unit 1202 is turned off, and, instead of the heater, compressor drive circuit unit 1205 is operated. Examiner notes that the operation of turning on the heater is detected is automated based on dew condensation sensor), so as to preheat the image assembly and warm up the image assembly to a cut-off temperature after the projector is powered on ([0026], the temperature can be controlled appropriately in various cooling conditions. [0075]- [0079], has a function of shutting off heat transmission to the inside of casing 2. Heater 21 is disposed for the purpose of controlling the temperature of this device 1. This device 1 has means for cooling the inside of first heat insulating part 11, that is, the air conditioner has a first cooling part including compressor 23, condenser 24, and evaporator 25, and heat exchanger 22 as a second cooling part having a heat exchange function by heat conduction. [0016], the luminance of the display screen of screen 6 can be lowered automatically in the nighttime. Fig 12; [0104], the dew condensation sensor detects dew condensation, the power source of the projector as the image display unit is turned off, and if the heating part or the cooling part is operated while dew condensation is being detected by the dew condensation sensor, and when the dew condensation is resolved, the power source of the projector is turned on), and
 	wherein the control system is configured to control the at least one electric thermal heater to switch off the at least one electric thermal heater and then a focal length of the image assembly is adjusted ([0141], has a function of shutting off transmission of heat to the inside. [0049], an LED module with adjustable beam shot for US and European requirement compliance), and the at least one electric thermal heater does not emit light ([0072], heater 21 having the surrounding covered with cover 3a as external armor casing in the inside. Examiner notes that because the heater is covered it cannot emit light.) and wherein
 	the projector further comprises an illumination assembly configured to emit an illumination beam (Figs. 1-7; [0091], projection light), wherein the image assembly comprises:
 	an optical engine module ([0106], optical engine), located on a transmission path of the illumination beam and configured to convert the illumination beam into an image beam ([0106], projector 3 and mirror 5 including an optical engine are supported in a suspension structure as shown in FIG. 13A. [0107], display image on screen 6 see fig. 2 and 3); and
 	a projection lens module (Fig. 2: lens element 201), located on a transmission path of the image beam and configured to form an image (Fig. 6A; [0090]-[0092], In FIG. 6A and FIG. 6B, screen 6 has Fresnel lens 61, diffusion plate 62, and front protective panel 63 located in the path of the project light to form an image on a screen.).
 	a focal length of the image assembly is adjusted (Casing 2 of this device 1 is provided with casters 2c for moving on the floor. Examiner notes that getting closer to the user will help adjust the focal length, however the image can appear distorted.)
 	Further Kotani teaches a focal length of the image assembly is adjusted (Col. 1 line 29, adjusting a focal length)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection device as taught in Kimoto to adjust the focal length of the projection system as taught in Kotani for the purposes of providing user a non-distorted image.
	
4. 	Regarding Claim 3 Kimoto discloses  The projector of claim 1, wherein the at least one electric thermal heater comprises a thermal sensor configured to sense a local temperature of the image assembly ([0076], The temperature is detected by a thermal sensor (not shown) installed inside of first heat insulating part 11.) and feed a first control signal back to the control system, and wherein the first control signal comprises information associated with the local temperature ([0076], The temperature is detected by a thermal sensor (not shown) installed inside of first heat insulating part 11. See also [0110]-[0115])

5. 	Regarding Claim 4 Kimoto discloses  The projector of claim 1, further comprising:
([0076], The temperature is detected by a thermal sensor (not shown) installed inside of first heat insulating part 11.), wherein the temperature sensor is configured to feed a second control signal back to the control system, and wherein the second control signal comprises information associated with the overall temperature ([0110]-[0111], second thermal sensor 1304). 

6. 	Regarding Claim 5 Kimoto discloses The projector of claim 1, further comprising:
 	a cooling assembly coupled to and controlled by the control system (Fig. 5: 22, 24and fans), wherein the cooling assembly is configured to decrease or maintain an operating temperature of the image assembly after the focal length of the image assembly is adjusted ([0110], when the temperature detected by first thermal sensor 1303 is higher than a specified temperature, compressor 23 (FIG. 3) is put in action as the cooling part. Examiner notes that the focus is done with casters 2c for moving on the floor, so it can offer at anytime).
 	Further Kotani teaches a focal length of the image assembly is adjusted (Col. 1 line 29, adjusting a focal length)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection device as taught in Kimoto to adjust the focal length of the projection system as taught in Kotani for the purposes of providing user a non-distorted image.

7. 	Regarding Claim 6 Kimoto discloses  The projector of claim 5, wherein the cooling assembly comprises a thermoelectric cooling chip, a fan or a heat sink (Fig. 3; [0078], Inside condenser 24, the refrigerant gas is cooled and liquefied by a fan), and the cooling assembly is disposed adjacent to the image assembly (Fig. 3: cooling assembly adjacent to projector 3).

8. 	Regarding Claim 7 Kimoto discloses  The projector of claim 1, wherein the focal length of the image assembly is adjusted by way of a manual focusing and/or an automatic focusing (Casing 2 of this device 1 is provided with casters 2c for moving on the floor. Examiner notes that getting closer to the user will help adjust the focal length, however the image can appear distorted.)
 	Further Kotani teaches a focal length of the image assembly is adjusted (Col. 1 line 29, adjusting a focal length)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the projection device as taught in Kimoto to adjust the focal length of the projection system as taught in Kotani for the purposes of providing user a non-distorted image.

9. 	Claim 8 is a method claim, rejected with respect to the same limitations rejected in claim 1.
10. 	Claim 9 is a method claim, rejected with respect to the same limitations rejected in claim 5.
11. 	Claim 10 is a method claim, rejected with respect to the same limitations rejected in claim 3.
12. 	Claim 11 is a method claim, rejected with respect to the same limitations rejected in claim 3.
13. 	Claim 12 is a method claim, rejected with respect to the same limitations rejected in claim 3.
14. 	Claim 13 is a method claim, rejected with respect to the same limitations rejected in claim 4.
15. 	Claim 14 is a method claim, rejected with respect to the same limitations rejected in claim 2.
16. 	Claim 15 is a method claim, rejected with respect to the same limitations rejected in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422